Case 1:20-cr-20434-TLL-PTM ECF No. 99, PageID.494 Filed 07/20/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                             Case No. 1:20-cr-20434-4
v.
                                                              Honorable Thomas L. Ludington
TAVEARIA DECARLO WASHINGTON,                                  Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

         ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
     RECOMMENDATION, ACCEPTING DEFENDANT’S PLEA OF GUILTY, AND
        TAKING THE RULE 11 PLEA AGREEMENT UNDER ADVISEMENT

       On September 16, 2020, Defendant Tavearia Decarlo Washington was indicted by a grand

jury on count one of conspiring to possess with intent to distribute cocaine base; three counts of

distributing cocaine base; and one count of using and causing others to use a telephone in the

commission of an act constituting a felony under the Controlled Substances Act. ECF No. 1. On

June 23, 2021, United States Magistrate Judge Patricia T. Morris conducted a plea hearing pursuant

to Defendant Washington’s consent. Magistrate Judge Morris issued her Report on June 30, 2021,

recommending that this Court accept Defendant’s plea of guilty. ECF No. 91.

       Although the Magistrate Judge’s Report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the Report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the Magistrate Judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).
Case 1:20-cr-20434-TLL-PTM ECF No. 99, PageID.495 Filed 07/20/21 Page 2 of 2




       Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 91, is ADOPTED.

       It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Rule 11

Plea Agreement, ECF No. 89, is taken UNDER ADVISEMENT.


Dated: July 20, 2021                                  s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                           -2-
